Citation Nr: 1454396	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.  

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for myelodysplastic syndrome (MDS).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran subsequently relocated to New Hampshire and jurisdiction of the claim moved to the Manchester, New Hampshire RO.  

In May 2012, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  A transcript of his testimony is associated with the claims file.  

In April 2013, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

In addition to the paper claims file, there are several documents in the Virtual VA (VVA) electronic record.  The documents in the VVA electronic record, including the hearing transcript, have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his non-Hodgkin's lymphoma, diabetes, and MDS resulted from exposure to alpha radiation in service.  He contends that the amount of exposure was far greater than what was recorded on a dosimetry badge because those badges do not detect alpha rays.  The Veteran has provided numerous statements describing his duties while stationed in Germany.  He maintains that his duties as a Nuclear Weapons Electronics Specialist (see MOS on the Veteran's DD Form 214) included inspection and cleaning of radioactive materials from numerous W33 nuclear weapons.  See October 2010 Radiation Dose Assessment Questionnaire.  

On his Radiation Risk Activity Information Sheet (Form RRAIS) the Veteran indicated that he wore a film badge but he was never provided with the results.  In a May 2010 statement, the Veteran reported that he was assigned to the 23rd Ordinance Company in Heilbronn, West Germany at Badenehof Kaserne for 24 months during which time he was exposed to radiation.  The Veteran reported that he worked on a four-person team which came into contact with 8-inch artillery rounds, 155's, Pershing missiles, and others.  He maintains that he would take the radioactive projectiles and the four radioactive O-rings out of their containers and handle them with only latex gloves.  

A DD Form 1141, Record Occupational Exposure to Ionizing Radiation, is not of record.  

A November 2010 letter from the Army Dosimetry Center indicates radiation dose of 0.016 rem.  In a January 2011 memorandum, VA's Director, Radiation and Physical Exposures opined that it is unlikely that the Veteran's non-Hodgkin's lymphoma can be attributed to radiation exposure while in service because his radiation dose estimate is too low.

The Veteran submitted a private opinion from his treating cancer specialist, Dr. G.,  who found that the Veteran was exposed to significant amounts of radiation per the Veteran's self-reported history, and opined that the Veteran's exposure to radiation in service affected his bone marrow in such a way as to facilitate the later development of myelodysplasia.  

The issue in this case turns on the amount of radiation to which the Veteran was actually exposed.  Based on the above evidence, the Veteran claims he was exposed to much more radiation than what his dosimetry estimate suggests.  In this regard, the Veteran's assertion that he was exposed to alpha rays which are not detected on a dose badge must be addressed.  As such, additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Request complete copies of all of the Veteran's service treatment records and service personnel records (including but not limited to a DD Form 1141) from all available sources, and associate any records received with the claims file.  

2.  Contact all available sources to obtain corroboration of the Veteran's duties during service in West Germany with the 23rd Ordinance Company between February 1965 and February 1967, and whether they were typical of duties that would result in nuclear weapons radiation exposure, particularly in light of his reports of not being provided with protective gear other than latex gloves.  In other words, attempt to find out whether the Veteran's line of work was such that one would ordinarily be exposed to higher doses of radiation than what has been estimated.  The Veteran asserts that he inspected and cleaned 300 to 500 8-inch nuclear artillery rounds and thus had significant exposure to U235 radioactive projectiles and U235 O-rings while serving with the 23rd Ordinance Company in Germany.  The Veteran asserts that U235, an alpha particle emitter is not detectable by a film badge.  See May 2010 and July 2012 statements.  

3.  If the above development results in a higher estimated dose of radiation than previously estimated, forward the claim to the Under Secretary for Benefits for consideration pursuant to 38 C.F.R. § 3.311(c).  

4.  After the aforementioned development is completed, as well as any additional development deemed necessary, readjudicate the Veteran's claims.  If any of the claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

